DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 08/16/2022.
Claims 1-2, 6-11, and 15-20 are pending and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments, with respect 35 U.S.C 103 rejection, have been fully considered but they are not persuasive. Applicant are arguing in substance the following:
Agreements to claim 1, 10, and 19:
Lao does not teach
iteratively generating, by each of the plurality of random walk models, one or more next characters for the one or more seed strings to generate at least one term from each of the random walk models.
Response to the arguments of claims 1, 10, and 19:
Lao teaches that using seed string of Bill Gates and Steve Jobs to determine the next character such as “founder” string.  Page 103 teaches that 30 queries, each comprised of 4 person names selected randomly from the known person names are generated.  That is, these strings are generated from the random walk model of known person names of seed string Bill Gates and Steve Jobs.  The strings correspond to the claimed “one or more next characters” because a string contain a series of characters.
In addition to the teaching of Lao, Ouyang also teaches the arguments above.  Para. [42] teaches that the probability of the character being entered is based at least in part on one or more characters that precede the character.  Para[28] teaches that the user input indications may indicate the presence of the input object at virtual keys that correspond to the characters "Ratpn," when the user intended to input the character string "Raton”.  The next character of P, which is O is expected to be generated to correct the input entered.  However, in this case, the computing device may output the character string "Ratpn," despite the fact that the character combination "tpn" is very uncommon in the English language.  The generating of the character P corresponds to the claimed “iteratively generating”.
Therefore, the rejection is maintained.

Allowable Subject Matter
Claims 3-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3 and 12, the prior art of record does not teach or suggest:
identifying a data source including a plurality of terms, each of the plurality of terms being associated with at least one of a plurality of classifications;
identifying a plurality of sets of training data from the data source, each of the plurality of sets of training data including a subset of terms for a different one of the plurality of classifications; and
training each of the plurality of machine learning algorithms using a different one of the plurality of sets of training data to bias each of the plurality of machine learning algorithms to a different one of the classifications. 

As to claims 4 and 13, the prior art of record does not teach or suggest
(a) generating a probability distribution including a probability that characters from a set of characters should be a next character;
(b) outputting, via the at least one of the plurality of random walk models, a first one of the characters as the next character after the start tag based on one or more selection parameters utilized by the at least one of the plurality of random walk models; and
(c) repeating steps (a) and (b) until the next character output is an end tag.

As to claims 5 and 15, the prior art of record does not teach or suggest
(a) executing the at least one of the plurality of machine learning algorithms to attempt to predict a next character in a term from a set of training data;
(b) in response to the at least one of the plurality machine learning machine algorithms correctly predicted the next character of the term, maintaining current weights of the at least one of the plurality of machine learning algorithms;
(c) in response to the at least one of the plurality of machine learning algorithms incorrectly predicting the next character of the term, modifying the current weights to adjust the at least one of the plurality of machine learning algorithms predicted outcome a next time an encountered scenario recurs; and
(d) repeating steps a through c until the at least one of the plurality of machine learning algorithms has converged.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-11, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lao ("Efficient Random Walk Inference with Knowledge Bases, in view of Ouyang (US 20140214405 A1).
As to claim 1, Lao teaches a method for generating strings based on one or more seed strings (page 105, Table 7 .3, entities connected to the seeds by two conjunction relations, e.g. "Bill Gates and Steve Jobs collaborated ... "), the method comprising:
training a plurality of machine learning models (page 11, the resulting problems can directly be solved by standard machine learning algorithms that require flat representations such as support-vector, and decision trees; page 105, Table 7.4 shows the impact of adding paths with constants on this dataset, comparing against other PRA variants, RWR and FOIL in terms of qualitative and learning time performance (learning model));
deriving a plurality of random walk models from the trained plurality of machine learning models (page. 106, by comparing PRA-iRW and PRA we can see that backward random walk features although noticeably increases training time (trained plurality of machine learning models), but also noticeably improves MAP.  This indicates an interesting future work of using products of basic random walk features to express their conjunctions. Such conjunctions can be represented as features that include random walks between constant node z and query nodes);
receiving one or more seed strings as an input to the plurality of random walk models (page 105, Table 7.4: Example paths with constants on the person name extraction task. #Result is the average number of potential answers found per query. For PRA the maximum random walk length is 6.  PRA-iRW is a variant of PRA without inverse random walk features);
iteratively generating, by each of the plurality of random walk models, one or more next characters for the one or more seed strings to generate at least one term from each of the random walk models (page 29, report empirical results of applying random walk inference to NELL's knowledge base after the 165th iteration of its learning process. We first investigate PRA's behavior by cross validation on the training queries. Then we compare PRA and N-FOIL's ability to reliably infer new beliefs, by leveraging the Amazon Mechanical Turk service; page 105, page 105, Table 7.3 for using seed string of Bill Gates and Steve Jobs and then adding next character such as "founder" string (random walk model), and then generating a term "CEO using name extractions); and
Lao does not explicitly teach
outputting a ranked order for the at least one term to a graphical user interface.
Ouyang teaches
outputting a ranked order for the at least one term to a graphical user interface (abstract, determine scores for first and second set of candidate strings; [0067] In response to determining that the replacement score for the top-ranked candidate string is less than the auto-replacement threshold, auto-replacement module 48 may output, for display at UI device 4, the top-ranked candidate string in place of the relevant character string for the top-ranked candidate string).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Lao disclosure, outputting the ranked order for a term, as taught by Ouyang.  One would be motivated to do so to select, based on the scores of the character strings, one of the character strings and output the selected character string for display.	

As to claim 10, Lao teaches a system for generating strings based on a seed string, the system comprising: 
a processing device in communication with the non-transitory computer-readable medium, the processing device configured to: 
train a plurality of machine learning models using the training data (page 11, the resulting problems can directly be solved by standard machine learning algorithms that require flat representations such as support-vector, and decision trees; page 105, Table 7.4 shows the impact of adding paths with constants on this dataset, comparing against other PRA variants, RWR and FOIL in terms of qualitative and learning time performance (learning model)); 
derive a plurality of random walk models from the trained machine learning models (page. 106, by comparing PRA-iRW and PRA we can see that backward random walk features although noticeably increases training time (trained plurality of machine learning models), but also noticeably improves MAP.  This indicates an interesting future work of using products of basic random walk features to express their conjunctions. Such conjunctions can be represented as features that include random walks between constant node z and query nodes); 
receive a seed string as an input the plurality of random walk models (page 105, Table 7.4: Example paths with constants on the person name extraction task. #Result is the average number of potential answers found per query. For PRA the maximum random walk length is 6.  PRA-iRW is a variant of PRA without inverse random walk features); 
iteratively generate, by each of the plurality of random walk models, one or more next characters for the seed string to generate at least one term from each of the random walk models  (page 29, report empirical results of applying random walk inference to NELL's knowledge base after the 165th iteration of its learning process. We first investigate PRA's behavior by cross validation on the training queries. Then we compare PRA and N-FOIL's ability to reliably infer new beliefs, by leveraging the Amazon Mechanical Turk service; page 105, page 105, Table 7.3 for using seed string of Bill Gates and Steve Jobs and then adding next character such as "founder" string (random walk model), and then generating a term "CEO using name extractions); 
Lao does not explicitly teach
a non-transitory computer-readable medium storing training data; and 
output a ranked order for the at least one term generated by each of the random walk models to a graphical user interface.
Ouyang teaches
a non-transitory computer-readable medium storing training data ([0153] computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media); and 
output a ranked order for the at least one term generated by each of the random walk models to a graphical user interface (abstract, determine scores for first and second set of candidate strings; [0067] In response to determining that the replacement score for the top-ranked candidate string is less than the auto-replacement threshold, auto-replacement module 48 may output, for display at UI device 4, the top-ranked candidate string in place of the relevant character string for the top-ranked candidate string).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Lao disclosure, outputting the ranked order for a term, as taught by Ouyang.  One would be motivated to do so to select, based on the scores of the character strings, one of the character strings and output the selected character string for display.

As to claim 19, Lao teaches a non-transitory computer-readable medium storing instructions, wherein execution of the instructions by a processing device causes the processing device to implement a method comprising:
training a plurality of machine learning models (page 11, the resulting problems can directly be solved by standard machine learning algorithms that require flat representations such as support-vector, and decision trees; page 105, Table 7.4 shows the impact of adding paths with constants on this dataset, comparing against other PRA variants, RWR and FOIL in terms of qualitative and learning time performance (learning model));
deriving a plurality of random walk models from the trained machine learning models (page. 106, By comparing PRA-iRW and PRA we can see that backward random walk features although noticeably increases training time (trained plurality of machine learning models), but also noticeably improves MAP.  This indicates an interesting future work of using products of basic random walk features to express their conjunctions. Such conjunctions can be represented as features that include random walks between constant node z and query nodes);
receiving a seed string as an input the plurality of random walk models (page 105, Table 7.4: Example paths with constants on the person name extraction task. #Result is the average number of potential answers found per query. For PRA the maximum random walk length is 6.  PRA-iRW is a variant of PRA without inverse random walk features);
iteratively generating, by each of the plurality of random walk models, one or more next characters for the seed string to generate at least one term from each of the random walk models (page 29, report empirical results of applying random walk inference to NELL's knowledge base after the 165th iteration of its learning process. We first investigate PRA's behavior by cross validation on the training queries. Then we compare PRA and N-FOIL's ability to reliably infer new beliefs, by leveraging the Amazon Mechanical Turk service; page 105, page 105, Table 7.3 for using seed string of Bill Gates and Steve Jobs and then adding next character such as "founder" string (random walk model), and then generating a term "CEO using name extractions); 
Lao does not explicitly teach
outputting a ranked order for the at least one term generated by each of the random walk models to a graphical user interface .
Ouyang teaches
outputting a ranked order for the at least one term generated by each of the random walk models to a graphical user interface (abstract, determine scores for first and second set of candidate strings; [0067] In response to determining that the replacement score for the top-ranked candidate string is less than the auto-replacement threshold, auto-replacement module 48 may output, for display at UI device 4, the top-ranked candidate string in place of the relevant character string for the top-ranked candidate string).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Lao disclosure, outputting the ranked order for a term, as taught by Ouyang.  One would be motivated to do so to select, based on the scores of the character strings, one of the character strings and output the selected character string for display.

As to claims 2, 11, and 20, Lao and Ouyang teach all the limitations of parent claims 1, 11, and 19, Lao further teaches:
determining a predicted class for the at least one term generated by each of the random walk models (page 93, define backward random walk, which will be used in evaluating paths with constants, and paths that describe long predicate chains (random walk models); page 114, a PRA model that predicts the hobby of a person (class for the at least one term)).

As to claims 6 and 15, Lao and Ouyang teach all the limitations of parent claims 1 and 11, Lao further teaches
generating variants of the at least one term (page 65, the authors showed that using only a relatively small number of random walkers is sufficient to distinguish between the high, medium and low ranked nodes in the fully computed Personalized PageRank scores).

As to claims 7 and 16, Lao and Ouyang teach all the limitations of parent claims 6 and 15, Lao further teaches:
generating a similarity score for each of the variants (page 65, although the ordering of the low ranked nodes are usually not as accurate using sampling, it is most often the high ranked nodes that determine the quality of retrieval; page 88, for each model, we randomly sample 100 predictions from the top 1000 predictions (sorted by the scores returned by the model). We found that the PRA model trained with stratified sampled queries has 0.92 precision, while the other model has only 0.84 precision); and
determining whether to select or discard each one of the variants based on the similarity score (page 77, The features used to score answers are the random walk probabilities of reaching a certain profession node from the query node by paths with particular path types. PRA can learn path types that combine background knowledge in the database with syntactic patterns in the text corpus).

As to claims 8 and 17, Lao and Ouyang teach all the limitations of parent claims 7 and 16, Lao further teaches: 
selecting at least one of the variants (page 65, although the ordering of the low ranked nodes
are usually not as accurate using sampling, it is most often the high ranked nodes that determine the quality of retrieval); and 
performing at least one of determining a predicted class of the at least one of the variants or generating additional variants from the at least one of the variants (page 11, The learning problem for PRA is to properly assign weights to different path types, so that the scoring function has high values for node ts where r(s, t) is true, and low values for other node ts; page 32, compare the quality of PRA to N-FOIL on these 8 predicates only. Among all the 72 non-functional predicates—which N-FOIL cannot be applied to—PRA exhibits a wide range of performance in cross-validation. There are 43 tasks for which PRA obtains MRR higher than 0.4 and builds a model with more than 10 path features. We randomly sampled 8 of these predicates to be evaluated by Amazon Mechanical Turk).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lao ("Efficient Random Walk Inference with Knowledge Bases", in view of Ouyang (US 20140214405 A1), and further in view of Cholleton (US 20180212926 A1).
As to claims 9 and 18, Lao and Ouyang teaches all the limitations of parent claims 1 and 10, Lao further teaches: 
receiving one or more descriptive terms from a user (page 105, table 7.3, entities connected to the seeds by two conjunction relations, e.g. "Bill Gates and Steve Jobs collaborated ... "); 
identifying one or more words that are semantically related to the one or more descriptive terms (page 105, table 7.3, entities having the same appositive modifier as the seeds, e.g. "Bill Gates, the CEO of ... "); 
Lao does not explicitly teach
 partitioning the one or more words into parts for prefixes, suffixes, and infixes; and 
generating the one or more seed strings based on the parts.
Cholleton teaches
partitioning the one or more words into parts for prefixes, suffixes, and infixes ([0157] [0157] In the embodiment shown in FIG. 24, the input string “DOGWALKER” may have been tokenized into two keywords, “DOG” and “WALKER.”); and 
generating the one or more seed strings based on the parts ([0166] 0166] The dynamically generated display can include the current string “PUPPYWALKER.COM.”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Lao disclosure, generate a string based on a part of a word , as taught by Cholleton.  One would be motivated to do so to identify a top-level domain that are similar to synonyms and other related words for keywords in the input string using natural language toolkits known in the art and/or machine learning algorithms trained using domain name registration data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456